An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 12 .

SUPREME Eeum
OF
NEVADA

CLERK’S QRDEH
(0:4 m7 

IN THE SUPREME COURT OF THE STATE OF NEVADA

MARYANNE PHILLIPS, N0. 65958

Petitioner,

   
   
   
  
  
    

VS.

THE FIRST JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE GOUNTY OF
CARSON CITY; AND THE
HONORﬁBLE JAMES TODD RUSSELL,
DISTRICT JUDGE,

Reapondents,

and
NEVADz’x STATE BOARD OF
PHARMACY,

mm

FEB 2 z. 2015

TRACE 18:, LNDEMAN
CLER F SUFREME CDURT

av -‘
QEPU CLERK

Rea] Part in Interest.

ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS AND/OR
OTHER EXMAORDMMY RELIEF
Pursuant to the stipulatien of the parties, this petition fur writ
0f mandamus andiar other extraordinary relief is hereby dismissed. The
parties shall bear their own costs and attorney fees. NRA? 420:3).
It is 30 ORDERED.

CLERK OF THE SUPREME CGURT

 

cc: H011. James Todd Russell, District Judge

Garden SilverJReno
Gordon Silver

S. Paul Edwards
Carson City Clerk

ls~05ﬁ25